Citation Nr: 1413570	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

Pursuant to the Appellant's request, a hearing before a member of the Board was scheduled for July 2012.  However, in a July 2012 statement, the Appellant withdrew her hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The Board has not only reviewed the physical claims file, but also the electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Appellant and Veteran married on September [redacted], 2008.

2.  The Veteran died in April 2009.

3.  The Appellant and the Veteran had no child born of their marriage or born to them before their marriage.

4.  Common-law marriage is not recognized by the Kingdom of Thailand and the appellant was aware of that her cohabitation with the Veteran did not constitute a common-law marriage.

CONCLUSION OF LAW

The Appellant is not entitled to recognition by VA as the surviving spouse of the deceased Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.52, 3.53, 3.54, 3.103, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (holding the VCAA is not applicable to a claim for non- service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Appellant's claim.  However, it is noted that the October 2009 and July 2010 letters from the RO to the Appellant included the legal provisions pertaining to the definition of a surviving spouse for VA benefits purposes.

As will be discussed in greater detail below, the Board is aware of the decisions of Sandoval v. Brown, 7 Vet. App. 7 (1994) and Colon v. Brown, 9 Vet. App. 104 (1996), in which the United States Court of Appeals for Veterans Claims (the Court) affirmed the duty of the Board to comply with 38 C.F.R. § 3.205(c) (2013) in providing the appellant the opportunity to submit a signed statement regarding her lack of knowledge as to an impediment to her marriage.  As explained in further detail below, this case is distinguishable from Sandoval and Colon and the pertinent provision of 38 C.F.R. § 3.205(c) is not applicable.

Accordingly, because the law is dispositive and the facts are uncontroverted, the Board concludes that no further notification or development of evidence is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Legal Criteria

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2013).

The term "surviving spouse" means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.53 (2013).

For VA benefits purposes, the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2013).  Death pension and dependency and indemnity compensation may be paid to a surviving spouse who was married to the veteran one year or more prior to the veteran's death, or for any period of time if a child was born of the marriage or before the marriage, or prior to certain delimiting dates not applicable here.  38 C.F.R. § 3.54 (2013).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until the Veteran's death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  See 38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2013).

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52 (2013), the claimant's signed statement that he or she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c) (2013).  In Colon v. Brown, 9 Vet. App. 104 (1996), the Court determined that in cases in which there is an impediment to entering into a common-law marriage, if the claimant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid for VA purposes.

Analysis

The evidence of record includes a Thai Certificate of Marriage record and related documents indicating the Veteran and the Appellant married on September [redacted], 2008.  The Veteran died in April 2009.

In her claim for VA benefits, received May 2009, the Appellant acknowledged that she and the Veteran had no children born of that marriage or together.  She also acknowledged that they had married in September 2008.

Having carefully reviewed the record, the Board finds that the Appellant lacks basic eligibility as a surviving spouse to the deceased Veteran because she was not married to the Veteran for a period of one year or more before the Veteran's death, and had no child born of their marriage or born to them prior to the marriage.

The Board acknowledges the Appellant's and other corroborating lay statements and other evidence of record to the effect that she cohabitated with the Veteran and that they held themselves out as husband and wife for years prior to the Veteran's death.  However, to the extent that the Appellant suggests that she and the Veteran had a common-law marriage for more than one year prior to his death, the Board finds that this argument lacks merit as evidence developed by the RO indicates common law marriages are not recognized in Thailand unless validly registered with the civil authorities.  See GN 00307.255 Common Law Marriages Outside the United States (2012).

As noted above, the Court held in Colon v. Brown that in cases in which there is an impediment to entering into a common-law marriage, if the Appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  9 Vet. App. 104 (1996).  In the present case, however, the Veteran explicitly acknowledged her awareness of the legal impediment prior to her marriage to the Veteran.  Specifically, on her Substantive Appeal received January 2012, the Appellant wrote that she cohabitated with the Veteran for several years before they decided to register their marriage legally under Thai law.  See VA Form 9, pg. 2.  The Appellant added that after their marriage registration they both felt happy because they knew that the trouble had gone away.  Id.

This statement indicates that the Appellant was aware that her cohabitation with the Veteran prior to September 2008 did not constitute a legally valid marriage under Thai law.  Thus, the Veteran was aware of the legal impediment to her common-law marriage and therefore 38 C.F.R. § 3.205(c) (2013) is not applicable.

Accordingly, notwithstanding that the Appellant had been married to the Veteran at the time of his death, she had not been married to him for one or more years and they had no child together.  The Board is sympathetic to the Appellant's situation, however, inasmuch as the Appellant was legally married to the Veteran for less than one year at the time of his death, and as no statutory or regulatory exceptions to this rule apply, the Board has no recourse but to find that there is no legal basis to grant the appeal for basic eligibility for VA death benefits, including Death and Indemnity Compensation.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown,  Vet. App. 426, 430 (1994).


ORDER

Recognition of the Appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


